Citation Nr: 0837785	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  05-22 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for a left knee disability, to include arthritis and 
chondromalacia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel

INTRODUCTION

The veteran had active service in the United States Air Force 
from November 1962 to January 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision issued 
by the above Department of Veterans Affairs (VA) Regional 
Office (RO) New York, New York, which increased the rating 
for the veteran's service-connected left knee disability from 
10 to 20 percent.  The veteran appeals for the assignment of 
a higher rating.    

The veteran appeared at a Travel Board Hearing before the 
undersigned in June 2007.  A transcript is associated with 
the claims folder.


FINDINGS OF FACT

1.  The veteran's service-connected chondromalacia of the 
left knee is manifested, in part, by no more than moderate 
instability; there is no medical evidence of subluxation or 
frequent episodes of locking with pain and effusion into the 
joint.   

2.  The veteran's service-connected left knee disorder is 
also manifested by arthritis with some pain on motion; the 
medical evidence shows that, prior to April 5, 2005, 
limitation of flexion more nearly approximates to 30 degrees 
with consideration of pain and fatigue; but no greater 
limitation of flexion; from April 5, 2005, there is no 
medical evidence of limitation of flexion to less than 60 
degrees; there is no medical evidence of limitation of 
extension to more than 5 degrees before, on or after April 5, 
2005.    


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 rating for 
chondromalacia of the left knee with instability have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.71a, Diagnostic Codes 5257, 5258 (2008).

2.  The criteria for a separate 20 percent disability 
evaluation for arthritis of the left knee with limitation of 
motion, but no more than 20 percent, from October 2, 2003 to 
April 5, 2005, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2008); VAOPGCPREC 23-97; 
VAOPGCPREC 9- 98; VAOPGCPREC 9-04. 

3.  The criteria for a separate, staged 10 percent disability 
evaluation for arthritis of the left knee with limitation of 
motion, from April 5, 2005, but no more than 10 percent, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 
5261 (2008); VAOPGCPREC 23-97; VAOPGCPREC 9- 98; VAOPGCPREC 
9-04. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
enhanced VA's duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits, and redefined the obligations of VA with respect to 
the duty to assist the veteran with a claim.  In the instant 
case, the Board finds that VA fulfilled its duties to the 
veteran under the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  While no longer 
required, in this case the claimant was asked to provide any 
evidence in his possession that pertains to the claim.  
Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. Cir. 2007), 
petition for cert. filed (U.S. March 21, 2008) (No. 07-1209); 
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

In addition, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans Claims (Court) issued 
a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006), which held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate 
notification of all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  This 
notice must also inform the veteran on how VA determines that 
a disability rating and an effective date for the award of 
benefits will be assigned if the claim is granted.  Id.  

Further, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
the Court found that, at a minimum, adequate VCAA notice in a 
claim for increased rating requires that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

The VCAA letters satisfy most of these mandates.  The notice 
letter informed the claimant about the information and 
evidence necessary to substantiate his claim, the information 
and evidence that VA will seek to provide; and the 
information and evidence the claimant is expected to provide.  
The notice letters of record do not contain the level of 
specificity set forth in Vazquez-Flores.  The veteran was 
subsequently presented this information in an SOC, which re-
adjudicated the contested claim.   Moreover, the presumed 
error raised by such defect is rebutted because of evidence 
of actual knowledge on the part of the veteran and his 
representative.   See Sanders, supra.  That is, the veteran 
and his representative have shown by the nature of the 
argument presented that they are aware of what information 
and evidence is needed to support the claim, and it has not 
been contended otherwise.  

The Board concludes that the RO did not adequately apprise 
the veteran of all the information and evidence needed to 
substantiate the claims prior to the initial adjudication of 
his claim, however, the veteran did receive information as to 
what was required in order to receive a higher evaluation for 
his knee disability in post-decisional documents and 
subsequently issued supplemental statements of the case re-
adjudicated the claim, curing any defect as to information 
which was not provided prior to initial unfavorable actions.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  
Furthermore, post-decisional documents set forth the criteria 
used in establishing a higher disability evaluation for a 
left knee disability. Id.  

Information was provided to how disability rating or 
effective date is established; however, the notice was 
associated with a letter for a subsequent claim not currently 
ripe for appeal (Dingess requirements).  However, any 
prejudice raised by the fact that this letter was not 
associated with the current claim is rebutted, as the 
decision herein represents a partial grant of the benefit 
sought on appeal and the preponderance of the evidence is 
against any further increase.  There is nothing alleged or 
present in the record which would affect the essential 
fairness of the adjudication.  See Sanders, supra (the key to 
determining whether an error is prejudicial is the effect of 
the error on the essential fairness of the adjudication.).  

Regarding VA's duty to assist the veteran in obtaining 
evidence needed to substantiate his claim, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes pertinent post-service medical records, 
including two VA examination reports, which revealed findings 
that are adequate for rating purposes.  There is no 
indication of any additional relevant evidence that has not 
been obtained.  The Board notes that the evidence currently 
of record is sufficient to resolve this appeal.  See 
38 C.F.R. §§ 3.326, 3.327.  

Applicable Legal Criteria - Increased Ratings/General

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

For claims for increased rating which do not rise out of an 
initial grant of service connection, the Board must consider 
the application of "staged" ratings for different periods 
from the filing of the claim forward, if the evidence 
suggests that such a rating would be appropriate.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the Government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  While a layperson 
is permitted to provide observations, lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that a 
separate rating must be based upon additional disability. 
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9- 
98, 63 Fed. Reg. 56,704 (1998).  

Separate ratings under 38 C.F.R. § 4.71a, DC Code 5260 and DC 
5261 may be assigned for disability of the same joint, if 
none of the symptomatology on which each rating is based is 
duplicative or overlapping. VAOPGCPREC 9-04, 69 Fed. Reg. 
59990 (2005).






Analysis

The veteran contends that his left knee disability is more 
disabling than currently evaluated.  He asserts that the 
disability at issue is productive of greater pain and 
limitation of use than what is contemplated by the 20 percent 
rating.  

In reviewing the current claim, it is apparent that the 
veteran has diagnoses of degenerative joint disease in the 
left knee as well as chondromalacia.  History obtained upon 
VA examination in February 2004 included the veteran's 
inability to walk during flare-ups of left knee pain, which 
caused him to leave his job, and his inability to operate a 
car with a manual transmission.  It was noted he had to sell 
his vehicle to obtain one with an automatic transmission.  
Clinical evaluation noted the following range of motion: 
flexion to 130 degrees, with pain limiting the movement to 90 
degrees.  It was further noted that there was "fatiguing at 
30 degrees with repetitive motion".  The veteran walked with 
a cane and complained of substantial pain, flaring up to a 
"10" on a ten point scale.  Fatigue was a limiting factor 
after three or four repetitive movements.  It was also 
specifically reported, however, that there was no instability 
or subluxation on physical examination.  

The veteran was afforded a second VA examination in April 
2005.  He complained of swelling and pain in the left knee.  
He gave a history of arthroscopic surgery on the left knee to 
repair a tear in the meniscus.  Following the surgery, the 
veteran was placed on an anti-inflammatory regimen and he 
required the use of a knee brace.  The examiner indicated 
that there was no inflammatory-type arthritis; however, 
instability was noted with a history of the knee "giving 
way."  There was no locking, but fatiguing, lack of 
endurance, and "repetitive instability" were significant.  
Repetitive motion did cause loss of range of motion, with 
flexion to 125 degrees (limited by pain) and to 135 degrees 
(not limited by pain).  Extension was zero degrees (normal).  

Upon review of the medical findings, the Board determines 
that the veteran's service-connected left knee disorder is 
manifested, in part, by no more than moderate instability.  
It was specifically reported upon the February 2004 
examination that there was no instability.  The April 2005 
examination did show significant instability but only upon 
repetitive motion, which, in the Board's judgment, equates to 
no more than overall moderate instability.  There is no 
medical evidence of subluxation or frequent episodes of 
locking with pain and effusion into the joint upon either 
examination.  As the current 20 percent rating takes into 
account moderate instability, the criteria for a rating in 
excess of 20 rating for chondromalacia of the left knee with 
instability have not been met.  38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5257, 5258.  

As the preponderance of the evidence is against the claim for 
a higher rating based upon chondromalacia of the left knee 
with instability, the benefit of the doubt doctrine is not 
applicable to this aspect of the appeal.  See 38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).

The veteran also has arthritis in the left knee, confirmed by 
X-ray examination (se, e.g., report of VA examination dated 
in February 2004), along with some limitation of motion of 
the joint.  Thus, a separate compensable rating is warranted.  
See 38 C.F.R. §§ 4.59, 5003, 4.71, Diagnostic Code 5003; and 
both VAOPGCPREC 23-97 and VAOPGCREC 9-98 (pertaining to the 
potential for separate ratings for arthritis with painful or 
limitation of motion and instability).  A compensable 
evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 
(for painful motion) is in order where arthritis is 
established by X-ray findings even when there is no actual 
limitation of motion of the affected joint.  See Lichtenfels 
v. Derwinski, 1 Vet. App. 484 (1991).  As to the question of 
the appropriate rating, the Board finds that the February 
2004 examination supports a 20 percent rating under the 
provisions of Diagnostic Code 5260 based upon limitation of 
flexion of the left knee.  While this examination revealed 
flexion to 130 degrees, it was reported that such movement 
was limited to 90 degrees by pain and flexion was further 
limited to 30 degrees by fatigue with repetitive motion.  
With consideration of 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), along with 38 C.F.R. § 4.7, 
the Board finds that the limitation of flexion shown in 
February 2004 more nearly approximates to 30 degrees, which 
is consistent with a 20 percent rating under Diagnostic Code 
5260.  As there is no limitation of extension apparent, a 
higher rating or a separate compensable rating under 
Diagnostic Code 5261 and VAOPGCPREC 9-04 is not warranted.

The April 2005 VA examination revealed a range of motion of 
the left knee from 0 degrees of extension (normal) to 135 
degrees of flexion, with the latter further limited by pain 
but only to 125 degrees.  There was indication of fatigue 
upon repetitive movement, which apparently resulted in 
instability (discussed above) but there is no suggestion that 
fatigue, weakness, pain or any other symptom or sign resulted 
in limitation of flexion to less than 60 degrees and 
extension was again normal.  A separate 10 percent rating is 
still warranted as there is arthritis with some limitation of 
motion of the left knee (38 C.F.R. §§ 4.59, 4.71a, Diagnostic 
Code 5003 and VAOPGCPREC 23-97 and VAOPGCREC 9-98) but the 
degree of limitation shown by this latter examination does 
not support a rating in excess of 10 percent, even with 
consideration of 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra.  
 
With respect to arthritis and limitation of motion of the 
left knee, in view of the forgoing, the criteria for a 
separate 20 percent disability evaluation for arthritis of 
the left knee with limitation of motion, but no more than 20 
percent, prior to April 5, 2005, have been met and the 
criteria for a separate, staged 10 percent disability 
evaluation for arthritis of the left knee with limitation of 
motion, from April 5, 2005, but no more than 10 percent, have 
been met.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2007); VAOPGCPREC 23-97; 
VAOPGCPREC 9- 98.  As the preponderance of the evidence is 
against even higher ratings for the veteran's arthritis of 
the left knee with limitation of motion, the benefit of the 
doubt doctrine does not apply to this aspect of the appeal.  
38 U.S.C.A. § 5107(b); Ortiz, supra. 

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the veteran raised them, including 
38 C.F.R. § 3.321(b)(1), which governs extraschedular 
ratings.  The Board notes that the veteran does not work and 
it is apparent that this is due, in part, to his left knee 
disability.  However, the 20 percent rating for instability 
of the knee, along with (as the result of this Board 
decision) the separate compensable ratings for arthritis with 
limitation of motion of the knee takes into account 
significant industrial impairment.  That is, the disability 
is fully contemplated by the rating schedule and the medical 
evidence does not show that it is so unique as to fall 
outside the norm.   There is no evidence of frequent 
hospitalizations for the left knee.  While it is apparent 
from the record that the veteran is retired, the knee 
disability is not so unusual that a schedular rating is 
inadequate, and the evidence does not show that it is 
manifested by marked work impairment.  Thus, a remand for 
extraschedular consideration is not warranted.  Id; see also 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).   


ORDER

A rating in excess of 20 percent for chondromalacia of the 
left knee with instability is denied.   

A separate 20 percent rating for arthritis with limitation of 
motion of the left knee, but no more than 20 percent, from 
October 2, 2003 to April 5, 2005, is granted, subject to the 
laws and regulations governing the payment of VA monetary 
benefits.  

A separate staged 10 percent rating for arthritis with 
limitation of motion of the left knee, but no more than 10 
percent, from April 5, 2005, is granted, subject to the laws 
and regulations governing the payment of VA monetary 
benefits.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


